EXHIBIT Debenture Purchase Agreement This Debenture Purchase Agreement is entered into on May 27, 2008,to be effective as of October 31, 2007 (the “Effective Date”), and is by and among Sentient USA Resources Fund, L.P., a Delaware limited partnership (“Sentient LP”), AmerAlia, Inc., a Utah corporation (“AmerAlia”), Natural Soda, Inc., a Colorado corporation (“Soda”) and Natural Soda Holdings, Inc., a Colorado corporation (“Holdings”). R E C I T A L S WHEREAS, Soda requested funds from Sentient LP to permit Soda to increase its working capital and Sentient LP has previously advanced those funds; WHEREAS, Holdings has issued Secured Series A 10% Debentures Due September 30, 2005 (“Series A Debentures” or a “Series A Debenture”) in a total principal amount of approximately $10,125,000, plus accrued interest thereon, owned by Sentient L.P. ($5,000,000 principal amount), Soda ($750,000 principal amount)(the “Soda Series A Debenture”), and AmerAlia ($4,375,000 principal amount); WHEREAS, pursuant to the terms of the Series A Debentures, as of October 31, 2007Soda was owed Two Hundred Seventy One Thousand Two Hundred Fifteen and 75/100 Dollars ($271,215.75) of accrued interest from Holdings pursuant to the Series A Debenture owned by Soda plus amounts accruing thereon from and after October 31, 2007 (the “Soda Series A Interest”); and WHEREAS, Sentient LP and Soda had agreed that Sentient LP would purchase of the Soda Series A Debenture and the Soda Series A Interest and they intend to memorialize that purchase on the terms set forth below. NOW, THEREFORE, in consideration of the foregoing premises, the representations, covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
